IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1202
                             Filed October 6, 2021


ZACHARY TEW,
    Plaintiff-Appellant,

vs.

SPARBOE FARMS, INC. and
NATIONWIDE AGRIBUSINESS INSURANCE CO.,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      Zachary Tew appeals the district court’s ruling on judicial review upholding

the denial of worker’s compensation benefits. AFFIRMED.



      Gregory M. Taylor of Cutler Law Firm, P.C., West Des Moines, for appellant.

      Deborah M. Stein of Law Office of Deborah M. Stein, Des Moines, for

appellees.



      Considered by Bower, C.J., and Tabor and Ahlers, JJ.
                                        2


BOWER, Chief Judge.

      Zachary Tew appeals the denial of his claim for workers’ compensation

benefits from Sparboe Farms, Inc. and Nationwide Agribusiness Insurance Co.

Finding no legal error and concluding substantial evidence supports the

commissioner’s final decision, we affirm.

      I. Background Facts & Proceedings.

      In 2008, Tew was in a car accident, injuring his lower back. A back surgery

resolved most of Tew’s pain, and he resumed his normal activities, including

basketball and cage boxing. Since the accident, every few months Tew would

have flare-ups of sciatic and back pain he treated with muscle relaxers and opiate

medications.

      Tew worked as an egg stacker for Sparboe Farms from February 25 through

May 26, 2016.1 The job entailed repetitive lifting, twisting, and carrying packed

egg cases to stack on a pallet. On May 10, Tew was at the doctor for a separate

medical problem and reported back pain. He and the doctor discussed his history

of pain and treatment.

      On Wednesday, May 25, 2016, Tew’s time card shows he left work after

less than an hour. At the arbitration hearing, Tew reported he left that day for

personal reasons not related to his back or pain but also testified he had noticed

“sharper leg pains” that worsened through the day and night. However, in his

deposition and interrogatories, Tew had reported working a full day, with pain

increasing over the course of Wednesday and Thursday.


1This ninety-day employment at Sparboe Farms was Tew’s longest period of
employment.
                                         3


       At the end of the workday on Thursday, May 26, Tew had a positive three-

month evaluation and was to get a raise.2 Tew states he was experiencing

significant back pain at that time but told his supervisor Derek Holmes he had slept

wrong; he did not report a work injury or otherwise link his pain to his work. The

office administrator for the facility, Morgan Shafer, noted on Tew’s time card, “5-

26, 2016, [Tew] called in stating he fell while mowing his lawn and injured his back.

Says he will bring a doctor’s note.”

       Tew visited urgent care on May 27 for his back pain, but did not indicate a

recent injury or trauma to his back, instead reporting the pain was the typical way

his flare-ups would start. At a June 2 follow-up, he again denied “any known

injury.” By the end of June, the doctor noted Tew’s gait was “almost back to

normal” despite Tew’s reported pain. An MRI revealed a herniation consistent with

his 2008 back injury.

       Tew initially provided a doctor’s note to Sparboe Farms excusing him from

work from May 27 through June 12.3 Tew asked Shafer about medical leave, again

telling her he “fell in a hole while he was mowing the lawn.”4 Tew failed to provide

another doctor’s note after the first expired and failed to return to work. Sparboe




2 Tew had been written up at the end of April for excessive absence and tardiness.
Tew was warned then that leaving early within thirty days would result in
termination.
3 Tew was not eligible for protected leave under the Family and Medical Leave Act

(FMLA) due to his short period of employment.
4 On July 26, Shafer emailed the senior human resources manager Nita Nurmi

summarizing this meeting: “[Tew] told [Holmes] and I that he fell in his yard while
mowing the lawn, and that it was NOT work related injury that’s why he wanted to
know about FMLA because he couldn’t file workmans comp.”
                                          4


Farms terminated his employment on June 21. The termination entry stated,

“Involuntary, unable to return to work, personal.”

         At the end of July, Tew reported to his doctor he was “seeing workmen’s

comp. for evaluation of th[e] issue.” Each doctor visit after that referenced a work

injury.5 On July 25, Tew’s attorney notified Sparboe Farms for the first time, Tew

was claiming he injured himself at work on May 25 while stacking pallets.

         Tew filed a petition for workers’ compensation benefits on March 2, 2017,

alleging back and body-as-a-whole injuries from repetitive work activities. An

arbitration hearing on Tew’s claim was held March 28, 2018. Tew and his mother

testified, as did Sparboe Farms’s human resources manager. Depositions of Tew,

Shafer, and Holmes were submitted as evidence. The deputy commissioner

found,

         Based on the inconsistencies in Tew’s testimony, and all of the
         evidence, including his medical records, I do not find Tew to be a
         credible witness. Tew had a preexisting lumbar spine condition. Tew
         has not met his burden of proof he sustained an injury arising out of
         and in the course of his employment with Sparboe.

         Tew appealed to the workers’ compensation commissioner.                 The

commissioner also found Tew was not credible and determined Shafer, Holmes,

and Nurmi were all credible.       The commissioner found three potential injury

scenarios existed, and Tew “needed to provide convincing and credible testimony

to explain the differences and convince the undersigned of the actual cause or


5 At his initial visit with orthopedic surgeon Dr. David Hatfield—who had performed
Tew’s 2008 back surgery—Tew initially marked that it was not a worker’s
compensation injury, the problem began at home, and checked “no” about
believing the pain related to a work injury with a lawsuit pending. He then corrected
the form to indicate a work injury. He also described the problem as beginning
“[s]uddenly (hours)” and having a start date of May 24, 2016.
                                           5


mechanism of injury.”         Because of Tew’s credibility issues and inability to

convincingly refute the testimony from Shafer, Holmes, and Nurmi, the

commissioner affirmed the arbitration decision.

       Tew then sought judicial review. The district court found the commissioner’s

decision was supported by substantial evidence, relying on the commissioner’s

careful analysis of the medical records, the inconsistencies in Tew’s testimony,

and other credible evidence. The district court found, “the commissioner’s decision

was not irrational, illogical, or wholly unjustifiable,” and noted that while the

cumulative-injury doctrine could apply, Tew did not carry his burden to convince

the commissioner it did apply. Because the commissioner’s application of law was

not shown to be erroneous and substantial evidence supported the decision, the

court affirmed the commissioner’s decision.

       Tew appeals.

       II. Standard of Review.

       “Judicial review of workers’ compensation cases is governed by Iowa Code

chapter 17A [(2020)].” Warren Props. v. Stewart, 864 N.W.2d 307, 311 (Iowa

2015). “On our review, we determine whether we arrive at the same conclusion

as the district court.” Id.

        Our assessment of the evidence focuses not on whether the
        evidence would support a different finding than the finding made by
        the commissioner, but whether the evidence supports the findings
        actually made. “Because the commissioner is charged with
        weighing the evidence, we liberally and broadly construe the
        findings to uphold his decision.” In addition, we give due regard to
        the commissioner’s discretion to accept or reject testimony based
        on his assessment of witness credibility.
                                            6

Schutjer v. Algona Manor Care Ctr., 780 N.W.2d 549, 557–58 (Iowa 2010)

(citations omitted). “We will reverse the commissioner’s application of the law to

the facts only if the commissioner’s application is irrational, illogical, or wholly

unjustifiable.” Id. at 558 (edited for readability) (citation omitted).

       III. Analysis.

       Tew claims the commissioner misapplied the law to the facts of this case

and asserts the commissioner’s finding he did not sustain a cumulative work injury

is not supported by substantial evidence.

       Cumulative-injury doctrine. A personal injury compensable under the

workers’ compensation statute meets four requirements: “(1) the claimant suffered

a ‘personal injury,’ (2) the claimant and the respondent had an employer-employee

relationship, (3) the injury arose out of the employment, and (4) the injury arose in

the course of the employment.” Meyer v. IBP, Inc., 710 N.W.2d 213, 220 (Iowa

2006). “The failure of any one requirement results in a denial of a claim for

benefits.” Id.

       The commissioner found Tew failed to establish either that his injury “arose

out of” or “in the course of” his employment.

       An injury “arises out of” the employment if a causal connection exists
       between the employment and the injury. The injury arises “in the
       course of” employment when the injury and the employment coincide
       as to time, place, and circumstances. Both tests must be satisfied
       for an injury to be deemed compensable.

Id. at 222 (citations omitted). If the type of injury is “a rational consequence” of the

hazard of the work performed, it may be enough to meet the “arising out of”
                                             7


element—the causal connection to employment need not be a proximate-cause of

the injury. Id. at 224.6

       Tew asserts his back condition is a cumulative-injury arising out of his

employment, stating it is a rational consequence of his work as an egg stacker.

The commissioner found Tew’s back injury could be the result of or aggravation

from his work activities, but that Tew failed to prove by a preponderance of the

evidence the injury arose out of his employment. The commissioner’s application

of law is not irrational, illogical, or wholly unjustifiable.

       Substantial evidence. Tew challenges the commissioner’s determination

substantial evidence does not support a work injury.               He disputes the

commissioner’s finding he reported a fall—disputing the credibility of Shafer’s

deposition testimony—and asserts the medical experts agree his injury was

caused by his employment.

       Tew had a preexisting back condition with several flare-ups each year. At

the time his disability manifested,7 Tew specifically mentioned non-employment-

related causes to his supervisor (i.e., slept on his back wrong) and the complex

office administrator (i.e., fell while mowing the lawn). He did not tell anyone in



6 Unlike this case, in Meyer, the only explanation for Meyer’s injury was the type of
work he was doing—the pain started during his training period at IBP while
employed by a staffing agency, and worsened once a full employee at IBP. See
710 N.W.2d at 215–16. Meyer also reported the pain to his employer multiple
times. Id.
7 “We use the ‘cumulative-injury rule’ to establish the date of injury in repetitive-

trauma cases. Meyer, 710 N.W.2d at 221. “The date of the repetitive-trauma injury
under the cumulative-injury rule ‘is the date on which disability manifests itself. Id.
(citation omitted). That date is the date when the injury and its causal relationship
to employment “would become plainly apparent to a reasonable person.” Id.
(citation omitted).
                                         8


management the work was aggravating his injury. He asked about disability leave

because he did not qualify for workers’ compensation. And Tew failed to mention

a work-related injury to his treating physicians or Sparboe Farms until filing his

workers’ compensation petition in late July.

       Tew asserts his medical evidence is “uncontroverted” and describes the

many discrepancies in his testimony as “minor.” The commissioner discounted the

medical professionals’ causation determinations, noting several doctors had

incomplete records of the injury time frame and did not address the possibility of a

non-work-related injury. “When an expert’s opinion is based upon an incomplete

history, the opinion is not necessarily binding upon the commissioner.” Dunlavey

v. Econ. Fire & Cas. Co., 526 N.W.2d 845, 853 (Iowa 1995). “The commissioner

as trier of fact has the duty to determine the credibility of the witnesses and to

weigh the evidence, together with the other disclosed facts and circumstances,

and then to accept or reject the opinion.” Id.

       The commissioner found three plausible explanations for Tew’s injury: a

work injury or aggravation on May 25, as Tew claimed, a pre-existing degenerative

condition, or an injury from personal activities including a fall while mowing. Tew

specifically challenges the portion of Shafer’s testimony about Tew attributing his

injury to a fall while mowing.8

       “[W]hen there are two competing accounts of a single event, the

commissioner has the responsibility to weigh the evidence and consider the



8 We  note he does not dispute another critical piece of testimony about causation—
Tew “wondered if he could file for . . . medical leave or FMLA or something like
that because he couldn’t file a workmen’s comp claim.”
                                           9

credibility of the witnesses.” Schutjer, 780 N.W.2d at 559. We defer to the

commissioner’s factual determinations when based on substantial evidence. Id.

at 557. The commissioner specifically found Shafer’s testimony credible.              In

contrast, the commissioner found Tew’s testimony inconsistent, contradictory, and

generally not credible: “While no single inconsistency is dispositive in this case,

the number of inconsistencies, when viewed as a whole, significantly diminishes

[Tew]’s credibility. For the above reasons, I find claimant is not credible.”

       It was Tew’s burden to prove he sustained a work-related injury on or

around May 25, 2016. The commissioner’s finding of fact that he “failed to present

sufficiently credible testimony to establish his injury occurred as a result of his work

activities” is supported by substantial evidence in the record.         We affirm the

commissioner’s findings and the district court ruling upholding the commissioner’s

decision.

       AFFIRMED.